Citation Nr: 0332377	
Decision Date: 11/20/03    Archive Date: 11/25/03	

DOCKET NO.  02-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Wichita, Kansas.  


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This law eliminated 
the former statutory requirement that a claim be well 
grounded.  The law also redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA had been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, the veteran's claim essentially turns upon 
whether evidence can be produced supporting the veteran's 
assertion that his current low back disability is associated 
with his active service.  This is a medical question, and, 
consequently, VA examination is necessary for a proper 
assessment of the veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  A review of the record shows other than an orthopedic 
examination accorded the veteran by VA in December 1970 and 
focused primarily on knee complaints.  The veteran has not 
been accorded an examination by VA with a principal focus 
being on his low back disability and its etiology.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A, and 
any other applicable legal precedent, are 
fully complied with and satisfied.  An 
appropriate period of time should be 
allowed for response.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
low back disability in the years since 
service discharge.  After securing the 
necessary releases, the RO should obtain 
copies from any providers identified by 
the veteran whose records are not already 
in the claims folder.  These records 
should be associated with the claims 
file.  Of particular interest is 
clarification from Charles Shue, Jr., 
D.O., 910 North 6th Street, Fredonia, 
Kansas 66736, as to whether he recalls 
having treated the veteran for low back 
problems since 1980 or 1970.  A 
communication of record dated in August 
1999 from his wife indicates that the 
chiropractor began treating the veteran 
in 1970, but a January 1991 statement 
from the chiropractor himself seems to 
refer to 1980 as being the time when he 
first saw the veteran.  Any records 
obtained should be associated with the 
claims file.  

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of his 
current low back disability.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the claims folder and indicate in 
the examination report that pertinent 
records contained therein had been 
reviewed.  The examiner should state 
whether in his or her opinion it is at 
least as likely as not that any current 
low back disability can be associated 
with a disease or injury in service, or 
otherwise be related to the veteran's 
active service.  The complete rationale 
for any opinion expressed is respectfully 
requested.  

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If a complete 
grant of the benefit remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


